Per Curiam : We have been asked to grant a rehearing in this cause, upon the ground that inasmuch as Black’s trust deed was executed in 1871, the Homestead act of 1872 gave appellant a new estate of homestead in the property, measured by $1000 in value of his equity of redemption. We deem the position untenable. An equity of redemption is not an estate. It is sufficiently accurate for the present purpose to say, in general terms, it is a mere equitable privilege of removing an incumbrance upon land, and thereby preventing a divestiture of title. Whether the property be incumbered by judgment or mortgage, or not, the estate of the owner therein is, in equity, precisely the same. The first section of the Homestead act of 1872 only gives an estate of homestead “to the extent in value of $1000 in the farm or lot of land and buildings thereon owned or rightly possessed, by lease or otherwise, ” etc. Appellant had this estate in the north forty, as the evidence shows, incumbered, however, by deed of trust. As to those entitled to the benefit of that deed he was estopped to set up this estate, but his relations towards the balance of the world were just as if that deed had never been executed. As to them, he had an estate of homestead in the north forty. Of course, it might terminate by foreclosure and sale under the deed of trust, if he chose to suffer it to do so; but that did not affect his right of homestead as to others, so long as he remained owner of the land. We do not conceive appellant’s right in the equity of redemption is any broader, as to the quantity of property included under the act of 1872, than it would have been had the act of 1851-57 remained.in force. The former named act, it is true, gives an estate, as contradistinguished from a mere exemption given by the latter; but the property in which that estate is given, and the measure of its extent, is substantially the same in both statutes. It is not a fair construction of the statute that it was intended the owner should have distinct estates of homestead in the same property, enlarging and contracting as he should incumber it and remove those incumbrances,—that is to say, before mortgage, an estate of $1000 in value of the land itself; after mortgage and homestead released, and as to others than that mortgagee, an estate of $1000 in value of equity of redemption from that mortgage,—in other words, a privilege worth $1000 to redeem from that mortgage. Such a construction is neither fairly within the letter nor the spirit of the statute. The rehearing is denied. Rehearing denied.